DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Amir Bahrami on August 1, 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method performed by a User Equipment (UE) for handling measurement operations in a wireless communication system, the method comprising:
receiving a first measurement configuration in system information from a first serving cell, the first measurement configuration indicating at least one first cell applicable for being measured by the UE in a first Radio Resource Control (RRC) state which is an RRC idle state or an RRC inactive state;
performing, in the first RRC state, a first measurement operation based on the first measurement configuration to generate a first measurement result of the at least one first cell;
generating the first measurement result after performing the first measurement operation;
receiving a measurement report request in an RRC resume message from a second serving cell;
retaining the first measurement result after the UE transitions from the first RRC state to a second RRC state which is an RRC connected state; and
transmitting, in response to receiving the measurement report request, the first measurement result to the second serving cell in an RRC resume complete message.

Claim 16. (Currently Amended) A User Equipment (UE) for handling measurement operations in a wireless communication system, the UE comprising:
a memory; and
at least one processor coupled to the memory, the at least one processor being configured to:
receive a first measurement configuration in system information from a first serving cell, the first measurement configuration indicating at least one first cell applicable for being measured by the UE in a first Radio Resource Control (RRC) state which is an RRC idle state or an RRC inactive state;
perform, in the first RRC state, a first measurement operation based on the first measurement configuration to generate a first measurement result of the at least one first cell;
generate the first measurement result after performing the first measurement operation;
receive a measurement report request in an RRC resume message from a second serving cell;
retain the first measurement result after the UE transitions from the first RRC state to a second RRC state which is an RRC connected state; and
transmit, in response to receiving the measurement report request, the first measurement result to the second serving cell in an RRC resume complete message.
Allowable Subject Matter
Claims 1-6, 8-21, and 23-30 are allowed and renumbered to 1-28 respectively.
The following is an examiner’s statement of reasons for allowance:
Reference R2-1907246, 3GPP TSG-RAN published by Ericsson does not teach or fairly suggest the limitations receiving a measurement report request in an RRC resume message from a second serving cell; retaining the first measurement result after the UE transitions from the first RRC state to a second RRC state which is an RRC connected state; and transmitting, in response to receiving the measurement report request, the first measurement result to the second serving cell in an RRC resume complete message as recited in claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI D HOANG/Primary Examiner, Art Unit 2463